 



EXHIBIT 10.2
Amended and Restated CORUS BANK, N.A.
Commission Program for Commercial Loan Officers
1. INTRODUCTION
In 1993 Corus Bank, N.A. (“Bank”) implemented the first version of this
Commission Program for Commercial Loan Officers (“Commission Program” or
“Program”). In order to phase the Program out, starting 11/1/06 no new loans
will be added to the Program. Commissions will continue to be generated for
loans booked prior to 11/1/06, and will be paid out or held back in a manner
consistent with these guidelines. Officer holdbacks will be eliminated,
released, or held back in a manner consistent with these guidelines. For loans
generated from 11/1/06 and onward, the Bank has instituted a new, discretionary
bonus program. These guidelines will be interpreted as if that new program does
not exist, except that for purposes of calculating the Annual Alteration
described in Section 4 below.
We anticipate that over the next two to three years, most of the loans currently
in this Program will have paid off, and most of the holdbacks will have either
been eliminated due to losses or paid out. However, we also anticipate that some
of the loans in the current Program might become problem loans that involve
losses, and might have to be tracked for additional years, resulting in longer
holdbacks and more risk of loss for the officers involved.
The Commission Program was designed to share loan profits with the officers to
the extent those profits exceed what the company could earn by investing its
deposits in some other manner (the Bank’s “Opportunity Cost” — see section 6 for
further details on the Opportunity Cost). We call this sharing in “Incremental
Profit.” Incremental Profit consists of interest and fee income, minus the
Opportunity Cost, minus the department’s overhead. Furthermore, just as officers
share in Incremental Profit, they must also bear that same share of any losses.
These concepts are developed more fully in the following pages.
Even though the Commission Program is being phased out, further changes might be
called for in the years remaining before all of the loans in the Program have
been either paid off or disposed of. The Bank is entitled to make any changes
that it deems appropriate, in its sole discretion. Management will attempt to
minimize the frequency of such changes, and will also try to explain the
rationale behind any changes fully, but the program may be changed at any time.
Your comments, cooperation and patience will be appreciated. Please direct
comments or questions to either Michael Stein or Robert Glickman. References
below to management include both Mr. Stein and Mr. Glickman, both of whom will
answer questions and field comments. As CEO, Mr. Glickman will act as the final
arbiter for difficult decisions.
This program is entirely unfunded. All amounts payable hereunder are paid from
the general assets of the Company.

 

Page 1 of 15



--------------------------------------------------------------------------------



 



2. COMMISSION CALCULATION SHEET
The Commission Program requires us to track all loans originated or renewed
since the program began which are still on the books. We must maintain
information on the loan amount, terms, officer(s) involved, and how the
commission associated with the loan is to be allocated. We must also calculate
the actual commission amount for individual loans based on the rest of the
information contained in the database. The spreadsheet in which we maintain this
database is called the Commission Calculation Sheet (“CCS”). On separate
spreadsheets, management tracks the advance against commission percentage (see
below), actual commissions paid, amounts held back, and other related
information. However, the CCS is the primary spreadsheet in which most of the
critical information is stored.
3. WHICH LOANS WILL BE INCLUDED IN THE PROGRAM?
The loans included in the Program are limited to those that were included as of
10/31/06. Any extensions of those loans will also be included in the Program,
even if there is a loan increase or other accommodations associated with the
extension. A completely new loan secured by the same asset will be deemed to be
in the new program, and the loan will be considered paid off for purposes of the
Commission Program. However, if a completely new loan was originated under
duress, as part of a workout, then that new loan will stay in the Commission
Program. If the Bank forecloses on the asset securing a loan in the Commission
Program, that asset will be tracked as part of the Commission Program in the
manner noted elsewhere in this document. Management’s discretion might be
required to resolve unclear situations.
The Commission Program uses a 12-month period beginning on November 1st and
ending on October 31st of each year to calculate commissions (“Commission
Year”). This cut-off date is being used so that all calculations can be made and
verified and the commission amount calculated by year-end. Therefore, an
officer’s year-end Net Commissions (defined below) for a calendar year will be
based on loan activity for the 12 months ending on October 31st of that same
year. Please note also that the October 31st date is not in any way a date upon
which commissions become payable by the company or formally earned by officers.
Each year a portion (as described in Section 12, “Commission Holdback”) of an
officer’s Net Commissions arising with respect to the Commission Year will be
paid in cash (as soon as practicable, but in no event more than two and a half
months after the end thereof). The balance will be held back, subject to risk of
loss (and thus subject to a substantial risk of forfeiture) pursuant to
Section 8, “Sharing of Loan Losses”, until the conditions of Sections 12 are
satisfied. All Commissions that are so held back are referred to as “Held Back”
or “Holdback(s).” Note that certain calculations relating to the vesting of
Commission Holdbacks are made as of October 31st of the relevant calendar year.

 

Page 2 of 15



--------------------------------------------------------------------------------



 



4. COMMISSION FACTOR
The Commission Factor is the percentage of the Incremental Profit associated
with the loan that will be shared with the relevant officer(s). The Commission
Factors in place will not be changed, but remain subject to the Annual
Alteration noted below.
All Commission Factors, regardless of the year in which the loan was originated,
are subject to an Annual Alteration. In order to describe the Annual Alteration,
some terminology must be defined. “Unadjusted Gross Compensation” is the sum of:
a) the Gross Commissions accrued by officers who are in the Commission Program
for that year, but prior to considering the Annual Alteration, plus b)
Commissions allocated to all Supervising Officers (whether in the Program or
not); plus c) compensation pursuant to any new programs instituted by the Bank
pertaining to loans originated after 10/31/06 paid to commercial loan officers
who were in this Commission Program as of 10/31/06.
Effective as of November 1, 2006, the Threshold shall be equal to $8.9 million.
The Annual Alteration will be a reduction in every Commission Factor, which
shall be calculated by multiplying each Commission Factor by the following
formula (if the formula results in a number greater than 1.0 there will be no
Annual Alteration for the year in question):
Threshold + (50% * [Unadjusted Gross Compensation — Threshold])
Unadjusted Gross Compensation
The Annual Alteration will reduce the Commission Factor for all loans for a
given year, but the original, unaltered Commission Factor will still be the
starting point for the next year’s Annual Alteration, if any. That is, the
Annual Alteration in a given year does not carry forward.
5. ALLOCATING THE COMMISSION
Commissions on loans in the Program will continue to be allocated among officers
exactly as they were on 10/31/06. Any extensions will be allocated to the same
officers in the same proportions. In the event an officer is no longer with the
Bank, those portions will revert to the Bank.
The program was intended to provide commissions to each officer based solely on
account of income generated by the individual performance of the officer. In
some instances, more than one officer deserved credit for bringing in a new
loan, or for doing a material amount of the work associated with underwriting
the loan. In that event, the applicable commission was divided among the
relevant officers so that the relative amounts allocated to each officer
approximate as closely as possible the relative amount of income generated by
the individual performance of each officer.
All officers who receive an allocation of a commission should sign any Loan
Approval Sheets pertaining to any amendments or extensions of loans in the
Program, so that the Officer’s loan approval and recommendation of the loan is
documented. No individual needs to sign the approval sheet on behalf of either
Senior Management allocations (see below) or allocations to “Other.”

 

Page 3 of 15



--------------------------------------------------------------------------------



 



Every loan that is handled by the Bank has a supervising officer (the
“Supervising Officer”) assigned to it. The Supervising Officer is either Michael
Stein, Robert Glickman or Tim Stodder. A lead loan officer (“Lead Officer”) is
designated for each loan, and such individual is responsible for the majority of
the negotiation, structuring and ‘frontline’ documentation (e.g., term sheets,
application letter, commitment letters, etc.; in other words, the initial
documentation that sets the terms of a loan). In some instances, a second
officer may be asked by the Lead Officer to assist on a given loan.
The Supervising Officer is responsible for overall supervision of the particular
loan, including: a) meet, as needed, with the borrowers/developers, b) evaluate
borrower/ developer’s integrity, experience, etc., c) perform, as needed, site
inspection(s) of proposed and comparable projects, d) underwrite financials for
both project and borrowers, e) underwrite tenants (where applicable), f) guide
negotiating, underwriting and pricing of loan(s), and g) review and approve term
sheets, application letters and commitment letters. In addition, as a loan
committee (the “Loan Committee”) must approve each loan, the Supervising Officer
and the Lead officer present the loan and an analysis of the economics thereof
to the Loan Committee for consideration and final approval. The aggregate of
these activities are termed the “Cliff of Activity” and must be met in order for
the Supervising Officer to earn a commission on a given loan.
In order to maximize the number of profitable loans made by the Bank, individual
officers are compensated, on a loan-by-loan basis, based on their individual
performance in originating, negotiating and bringing a loan to closure. Their
compensation is not a function of the overall profitability of the loan
department, nor of Corus. Instead, an officer only earns a commission if the
officer actually works on a loan. Each individual’s compensation is a direct
function of the number of loans they work on personally and the profitability of
each of those loans. As a consequence, the number of loans on which the
individual is actively involved caps the total amount that an officer can earn.
The Lead Officer assigned to the loan would be responsible for the majority of
the negotiation, structuring and ‘frontline’ documentation, and would be
eligible to receive the remaining 75% of the Commission. The Lead Officer may,
however, request the assistance of a junior officer to provide support with
respect to these functions. In that event, the Lead Officer and supporting
officer would agree on the portion of the 75% commission to be paid to the
supporting officer. The amount payable to the supporting officer is typically 8%
to 15% of the total Commission, and should be determined by the Lead Officer and
Supervising Officer based on the supporting officer’s contribution to the
overall effort.

 

Page 4 of 15



--------------------------------------------------------------------------------



 



6. COMPONENT PARTS OF THE COMMISSION CALCULATION SHEET.
Basically, the commission for a loan is equal to:

  •   Net Commissionable Income = Income associated with the loan minus
Servicing and Opportunity Costs; then multiply by     •   the Commission Factor
(see Section 4 above); and then by     •   the Officer’s Share (see Sections 4
and 5 above).

This is a broad conceptual framework, and the Commission Program and the
Commission Calculation Sheets incorporate these concepts, sometimes in a very
precise manner, and sometimes more roughly. In this section we will discuss how
Income, Servicing Cost, and Opportunity Cost are incorporated in the CCS. For a
complete understanding of the CCS, officers should study the CCS itself; this
overview is only a general summary.
Income. Income for a given year in the Commission Program consists of interest
income and fee income generated in that year on a cash basis. Fee income
includes origination fees, exit fees, and fixed percentage prepayment charges.
Yield maintenance prepayment charges are included in a limited manner (see
Section 10 below). Income from foreclosed real estate and gains on sales of real
estate will not be included as Income.
Earned fees for loans that do not close are included in the program, and
considered as if they were profits associated with a regular loan. Letter of
credit fees will also be included, as would any loans resulting from draws on
letters of credit. If the Bank ever experiences a loss in connection with a loan
in which it was an intermediary, or in connection with a letter of credit,
officers should expect to share in losses (see below) just as if these were
regular loans.
Expenses incurred for loans that do not close, and further assuming that the
expenses were not reimbursed by the customer, may at the Bank’s sole discretion,
be charged to the officer as well, in which case the officer would bear a
portion of the costs equal to the Commission Factor which would have been used
had the loan closed. Officers need not expect to pay for business development
costs and site inspections (provided reasonable care is taken to avoid
unnecessary and unduly expensive travel), but should be careful about incurring
legal fees and other third-party report costs such as appraisals without getting
a deposit of some sort from the customer.
Most of the Bank’s loans have variable interest rates. In the CCS, the interest
rate must be expressed as a spread over one of several indices: Treasuries,
Prime, or LIBOR. For variable rate loans, at the end of each Commission Year,
the Bank analyzes the actual spread between 3-month Treasuries and the various
indices used in our loans, and the CCS is adjusted to reflect the actual spreads
observed over the prior year.
For fixed rate loans, all of which are Treasury-based, the CCS uses the spread
to comparable maturity Treasuries as of the date that the rate is locked (this
is usually either the date of commitment or the date of closing). The benefits
and costs of interest rate fluctuations after locking are enjoyed or borne, as
the case may be, by the bank. Furthermore, the bank will usually swap fixed rate
loans into floating rate loans. However, whether we swap or not, or how
successful the swap is, is not considered in the Commission Program.

 

Page 5 of 15



--------------------------------------------------------------------------------



 



Also, some loans involve one or more changes in rate basis or spread the middle
of the term (e.g., from LIBOR + 3.00% to LIBOR + 2.75% or to Treasury +3.25%).
In such cases, the loan will be treated as if it paid off at the time the rate
basis is altered, and as if a new loan was originated with the new rate. A loan
with an interest rate floor (e.g., LIBOR + 3.25% with a floor of 6.50%) might
function as if it was a loan with a constantly changing spread. In this case,
the Bank will make a customized, weighted average calculation of the spread
which takes into account both the actual spread and the actual principal
balance, and gives more weight to the spreads which applied to higher balance
periods than to the spreads which applied to lower balance periods.
The CCS assumes that interest accrues on an Actual/360 basis. If a loan is
negotiated otherwise, the “spread” column or input on the Commission Calculation
Sheet should be reduced to reflect the change
Opportunity Cost. The Opportunity Cost for each of the loans in the Commission
Program will remain fixed at whatever it was as of 10/31/06. That same
Opportunity Cost will apply to any amendments or extensions of the loan in
question as well.
Servicing Cost. There are economies of scale in servicing larger loans.
Management has made a rough estimate of servicing cost for loans of various
sizes. See the table in the Commission Calculation Sheet.
Also, it will be assumed that the servicing cost for Construction Loans will be
double whatever the normal servicing cost would have been. The Commission
Calculation Sheet automatically calculates this extra cost. However, in the
input section of the Commission Calculation Sheet officers must indicate that
the loan is a construction loan in the appropriate column.
7. CESSATION OF COMMISSION
So long as the full base rate of interest is actually collected from the
borrower, or is drawn upon from an interest reserve, commissions will accrue for
the loan in question. Whether or not the loan is categorized as non-accrual, and
regardless of the loan’s internal numeric or alpha rating, a commission will
accrue so long as interest is actually collected. No commission will be paid for
any period during which the Bank owns an asset, and no commission will be paid
pertaining to any gain on sale of any asset. See below for more details on how
foreclosure and carry costs can impact an officer.
8. SHARING IN LOAN LOSSES
Officers will share in losses incurred on any loan in their portfolio. Through
October 31, 1998, each officer built up a loan loss reserve equal to 0.15% per
year of the average balance of his or her portfolio (“Reserve”). Losses incurred
in the officer’s portfolio will first be subtracted from the Reserve
dollar-for-dollar. That is, a $100,000 loss will cause a $100,000 deduction from
the Reserve, regardless of what the Commission Factor was. However, if an
officer only had 50% of the commission for a loan, his or her Reserve will only
be debited for 50% of the loss.

 

Page 6 of 15



--------------------------------------------------------------------------------



 



In a loss situation, it is quite possible that an officer’s Reserve will not be
large enough to absorb the loss. The loss in excess of the Reserve is the Excess
Loss, and the Excess Loss times the Commission Factor for the loan is called the
Officer’s Loss.
The commissions on a loan can vary from year to year due to when points/fees are
paid by the borrower, the balances outstanding under the loan (and thus the
interest income accrued by the Bank) and the Annual Alteration factor (see
Section 4). Therefore, an officer’s appropriate share of losses will be a
weighted average of the commissions (not commission factors) that arose over the
life of the loan. As an example, if 60% of the commission amounts arose under an
(effective) 9% commission factor and 40% arose under an (effective) 8%
commission factor, then the commission factor for loss purposes would be 8.6%
(that is, not 8.5% — the simple average of the two factors).
Now, assume an officer’s Reserve was $100,000 and a loan which was 100% in his
or her portfolio with a 10% Commission Factor (no Annual Alteration in this
example) throughout its entire life generated a loss of $200,000. The $100,000
Reserve would be wiped out, and the remaining $100,000 loss would be the Excess
Loss. The Officer’s Loss would be the Excess Loss times the Commission Factor
($10,000) which would be withheld from other sources of pay as noted in the
paragraph next, below. If the loan in question was only 50% in that officer’s
portfolio (i.e., only 50% of the commissions on that loan were allocated to the
officer), then he or she would only have to support $100,000 of the $200,000
loss, and in the example above the officer’s Reserve would cover that entire
amount, so that nothing would be withheld from any other source.
The Officer’s Loss will first be deducted from current year’s Net Commissions
that would otherwise be payable to the officer in cash (Section 12A) and any
dividends otherwise payable on Commission Holdbacks in Corus Stock
(Section 12B-2). If the current year’s cash commissions are insufficient to
cover the Officer’s Loss, the bank will then offset the Officer’s Loss against
any Commission Holdbacks. The Bank will offset first against that portion of the
Commission Holdback, if any, that is to be distributed that year pursuant to
Sections 12A or 12D. Finally, to the extent necessary, the Bank will offset
against Commission Holdbacks that are closest to being released. If the
officer’s Commission Holdbacks were entirely depleted, future commissions would
be the Bank’s last source of recovery. Officers will not be expected to come
out-of-pocket to pay anything to the company. Compensation paid pursuant to any
new programs and pertaining to loans originated after 11/1/06 will not be at
risk to cover losses in loans in the this Commission Program.
Loan losses for purposes of this Commission Program will be determined at the
earlier of: (a) the time the asset(s) securing the loan is (are) sold; or
(b) 24 months after the asset securing the loan has been foreclosed upon.
Charge-offs, for book purposes, are not relevant for loss calculation purposes.
Loan losses include: (1) Principal Loss; (2) Net Carry Costs; and (3) an
estimated cost of carrying the asset in question, which is the Bank’s
Opportunity Cost.

 

Page 7 of 15



--------------------------------------------------------------------------------



 



Principal Loss. “Principal Loss” will be equal to: (i) the unpaid principal
balance of the loan or remaining basis in the real estate asset after the
collateral is sold and net proceeds are used to pay down the loan or reduce the
bank’s basis; minus (ii) any amount collected from a guarantor. All accrued but
unpaid interest on which commissions were paid should have been capitalized, and
should be included in the unpaid principal balance, if any. Even if there is no
Principal Loss, there might still be a loss to the officer due to Net Carry
Costs and Opportunity Costs, but any excess proceeds from asset sales or
guarantor payments would be available to reduce those losses. If the Bank
advances a loan to finance the purchase of a Bank-owned asset, then that loan
will be considered cash to the Bank. However, that loan will be included in this
Commission Program for both profit and loss potential, and the Bank may, in its
sole and absolute discretion, consider such a loan to be a non-performing asset
for its entire life, regardless of actual payment history, for purposes of
determining if commissions should be paid out or held back.
On the 24-month anniversary of any foreclosure, if a foreclosed asset has not
been previously sold, the Principal Loss pertaining to that asset will be
finalized using the then-current appraised value, and a good-faith estimate by
the bank of the collectibility of any outstanding claim against a guarantor.
Net Carry Costs. Any income generated by the project minus any out-of-pocket
costs incurred by the bank in connection with that project will be added to the
Bank’s ultimate loss. The cost of enforcing a guaranty would be a Carry Cost;
however, as noted above, any amount collected under the guaranty would offset
the Principal Loss. No Opportunity Cost will be added to Net Carry Costs. If
income exceeds expenses, then Net Carry Costs will reduce losses, benefiting the
Bank and the officer.
Opportunity Cost. The notional amount will be the unpaid book balance of the
loan or real estate asset, as adjusted from time to time by partial asset
sales/releases or by increases in book basis due to improvements paid for by the
Bank, but ignoring any charge offs or depreciation. The interest rate shall be
equal to 3-month Treasuries plus 1.50%.
Net Carry Costs and Opportunity Cost on a non-performing asset can accumulate
rapidly, and could exceed the Principal Loss of a bad loan. Be careful with your
loans! Officers should be aware that one major problem loan could conceivably
wipe out the commission earned on many healthy loans. Management, in its sole
but reasonable discretion, will calculate loan losses for commission purposes.
9. CHANGES RETROACTIVE
All policies described in this document apply to all loans, unless specifically
stated otherwise, regardless of when the loans were originated, or when the
policy was adopted.

 

Page 8 of 15



--------------------------------------------------------------------------------



 



10. BASE PAY AND ADVANCE AGAINST COMMISSION
The CCS calculates what could be called the Gross Commission. However, 80% of
each officer’s salary is considered to be an advance against his or her
commission. This advance is netted out of the gross commission at year-end and
the resulting figure, defined as the “Net Commission,” is the amount that will
be paid, part in cash and part via holdback (see Section 12 below).
11. PREPAYMENT CHARGES
Officers will share in prepayment charges according to the following guidelines:

  1)   If the prepayment charge formula is the Bank’s standard yield maintenance
charge with a replacement rate of Treasury + 0.0%, then the additional
commission amount due to the prepayment charge will be the present value of all
future commission amounts associated with the loan, assuming the loan had paid
off at its stated maturity, discounted at the Replacement Rate used in the
prepayment charge calculation;     2)   If the prepayment charge formula is the
Bank’s standard yield plus a spread of some sort, then the additional commission
amount due to the prepayment charge will be the amount calculated in (1) above,
multiplied by the following ratio: (loan spread to Treasuries — replacement rate
spread) / loan spread. This means that prepayment charges will be reduced by the
same proportion as the replacement spread that reduced the loan spread. For
example, if the loan spread was 3.0%, and the replacement rate spread was 1.0%,
only 2/3 of the full spread flowed through to the prepayment charge calculation.
Therefore, only 2/3 of the commission amount according to (1) above would be
earned;     3)   Starting in the Commission Year beginning on November 1, 2001,
if the prepayment charge formula is a flat percentage, then prepayment charge
will be treated as a loan fee, and added to loan profitability for the year in
question.

12. COMMISSION HOLDBACK
Each year a portion (described below in clause A) of an officer’s Net
Commissions arising with respect to the Commission Year will be paid in cash (as
soon as practicable, but in no event more than two and a half months after the
end thereof). The balance will be held back, subject to risk of loss (and thus
subject to a substantial risk of forfeiture) pursuant to Section 8, “Sharing of
Loan Losses”, until the conditions of this Section 12 are satisfied. All
commissions that are so held back are referred to as “Held Back” commissions or
“Commission Holdback(s).”
In general, an officer’s Commission Holdbacks will remain subject to risk of
loss for nine (9) years from the date held back hereunder, unless prior to such
nine year anniversary, such amounts pass the “Stress Analysis” test described
below in clause D, at which time they are no longer at risk of loss (and thus no
longer at a substantial risk of forfeiture), are earned and vested and would be
distributed in accordance with the following paragraphs.

 

Page 9 of 15



--------------------------------------------------------------------------------



 



Upon satisfaction of the conditions of the Program and expiration of the
holdback periods described herein, such amounts will no longer be at risk of
loss (and thus no longer at a substantial risk of forfeiture), are earned and
vested and will be distributed immediately (or as soon as practicable
thereafter, but in no event more than two and a half months after end of
calendar year).
The intent of this holdback is to more closely align officers’ interests with
those of the Bank. Officers will experience first hand the sense that profits
from many previous years can be eroded by bad loan decisions which take time to
surface. The following holdback rules apply:

  A)   The first $25,000 of the Net Commission (defined in Section 10, above)
will be paid in cash. The next $100,000 in Net Commission will be paid 50% cash,
and 50% held back. Any additional Net Commission will be paid 30% cash, and 70%
held back.         All amounts held back in accordance with the preceding
paragraph for the current or a prior year, along with amounts held back under
any other provision of this Section 12, are called the “Commission Holdbacks.”
Commission Holdbacks remain subject to risk of loss (and thus subject to a
substantial risk of forfeiture), until the conditions of this Section 12 have
been met.     B)   A distribution of Commission Holdbacks no longer at risk of
loss (and thus no longer at a substantial risk of forfeiture) will be made in
one of three forms (as described below), pursuant to the election by the officer
at the inception of the Holdback Period for such Commission Holdbacks. Such
distributions will be made as soon as practicable (but in no event later than
two and a half months after end of calendar year).

  1.)   Cash will be calculated in the following manner:

  •   Amount Paid = Commission Holdback Amount allocated to Cash at the
inception of the Holdback Period * ((1 + 60% of 9-yr Treasury)^9)     •   The
9-year Treasury will be the 9-year Treasury yield as of October 31st for the
year the commission arose.

  2.)   Corus Bankshares, Inc. (“Bankshares” or “Company”) Phantom Stock (“Corus
Stock”) will be calculated in the following manner:
Commission Holdback amount allocated to Corus Stock divided by the Company’s
stock price on October 25th of the given year. If such date is a weekend or
holiday, then the first business day after the 25th shall be used. In addition,
a cash payment equal to any dividends said shares would have paid during the
Holdback Period will be distributed to the officer annually. These dividends
will cease to the extent shares are deemed to be lost due to Loan Losses.

 

Page 10 of 15



--------------------------------------------------------------------------------



 



It is expressly understood that at the time of deferral the Company is not
actually delivering shares of Corus Stock to the officer, but rather crediting
their holdback account with an equivalent number of “phantom” shares of Corus
Stock. As such, the employee has no beneficial interest in Corus Stock so held
back. This means, among other things, that these shares carry no voting rights
and that any Dividends paid are taxable as ordinary income to the officer.
When Holdback releases of Phantom Stock are made, the Company reserves the
right, but is not obligated, to pay some or all of this amount in cash, rather
than shares, in which case the cash payment will be based on the share price at
the close of business on the last business day before the commission is paid to
the officer. In particular, among other possible reasons, if the Company is
obligated to withhold taxes for an officer, it might avail itself of this right
to pay some portion of the payment in cash instead of shares, and it might then
withhold some of that cash to make withholding tax payments.

  3.)   S&P 500 will be calculated in the following manner:

  •   Principal Amount = Commission Holdback allocated to S&P500     •   Orig
S&P = S&P 500 Index as of date of original holdback     •   Ending S&P = S&P 500
Index as of date of release     •   S&P Return = (Ending S&P — Orig S&P) / Orig
S&P     •   Release = (S&P Return * 75% * Principal Amt) + Principal Amt

With respect to an officer’s Net Commissions arising in a Commission Year and
held back under Section 12, the officer must choose, by October 15th, from among
the foregoing options. Officers can choose to have a portion of their Commission
Holdback for any year paid in each of the three methods above (that is, some of
a given year’s commission could be tied to cash, some to Corus Stock, and some
to the S&P 500).

  C)   The Commission Holdback, in whatever form the officer chooses to take it,
would be subject to risk of loss (and thus subject to a substantial risk of
forfeiture) described above in Section 8, “Sharing of Loan Losses.” Amounts to
be deducted from the accumulated Commission Holdback would be deducted from the
then-current value of the amounts held back at the time the loss occurs.     D)
  Stress Analysis. For a variety of reasons, an officer’s aggregate Commission
Holdbacks might exceed the amount determined to be necessary (under the Stress
Analysis test described in detail below) to offset potential future losses
associated with the officer’s loans. For purposes of this calculation, the
Commission Holdbacks will be deflated in the manner described below (what is
termed “Deflated Commission Holdbacks”). Commission Holdbacks will be released
such that the officer’s Deflated Commission Holdbacks do not exceed that
officer’s Total Loss Potential (as defined below). The Stress Analysis test will
be based on October 31st information.

 

Page 11 of 15



--------------------------------------------------------------------------------



 



If an officer’s Deflated Commission Holdback exceeds the officer’s Total Loss
Potential, then: (i) the amount by which the Deflated Commission Holdback
exceeds the Total Loss Potential is, under the terms of the Program, no longer
at risk of loss (and thus no longer at a substantial risk of forfeiture), and is
earned and vested and will be distributed as soon as practicable (but in no
event later than two and a half months after the end of the calendar year), and
(ii) Net Commissions for the current calendar year that would otherwise be held
back (pursuant to clause A of this Section 12) will not be held back.
In contrast, where an officer’s Total Loss Potential exceeds his Deflated
Commission Holdbacks: (i) only those Commission Holdbacks that have been held
back a full nine years will no longer be at risk of loss (and thus no longer at
a substantial risk of forfeiture), and (ii) Net Commissions arising in the
current year that are scheduled to be held back under clause A of this
Section 12 will be held back.
Total Loss Potential definition:
For each loan that generates a commission for that officer, multiply the total
commitment (i.e., outstanding balance plus unfunded commitment) as of October
31st of that Commission Year by:

  1.   that loan’s Probability of Default (“POD”); then by     2.   that loan’s
Loss Given Default (“LGD”); then by     3.   that loan’s original Commission
Factor (after accounting for the Annual Alteration in the year of origination,
but for simplicity’s sake ignoring any subsequent changes in the Commission
Factor due to the Annual Alteration in subsequent years); then by     4.   if a
loan (including 1st mortgage and, if applicable, an associated mezzanine loan)
is in excess of $150 million, then a percentage equaling $150 million (lower
maximum “commissionable” thresholds applied in prior years) divided by the
actual total loan commitment amount; then by     5.   the officer’s percentage
of the commission for that loan.

Call this the Individual Loan Loss Potential. The sum of the Individual Loan
Loss Potential for all loans in the Program (including nonperforming loans),
less the officer’s Reserve is the officer’s Total Loss Potential.
For purposes of this section, Commission Holdbacks: (i) include Net Commissions
attributable to loans originated during the current Commission Year that would
be held back due to clause A, and (ii) exclude Commission Holdbacks that are to
be released pursuant to the nine year release feature of this Section 12.
Deflated Commission Holdbacks are calculated as follows: (i) the value of any
Corus stock will be reduced to 80% of Bankshares’ book value per share as of
October 31st of that year, (ii) the value of any S&P 500 reduced to 67% of its
value as of October 31st of that year, and (iii) Cash at its then current
indexed-value. Commission Holdbacks are deflated because we assume that when the
Bank is incurring losses, economic problems will have caused the value of the
S&P 500 and, much more so, Corus Stock to deteriorate.

 

Page 12 of 15



--------------------------------------------------------------------------------



 



  E)   If an officer is no longer employed by the Bank and has Commission
Holdback amounts pending, the Holdback Period would continue without any change
whatsoever. See Section 15 below for a definition of Terminated Officer. The
company will certify to the Terminated Officer that any calculations pertaining
to the Commissions Holdbacks were in reasonable compliance with this program,
but Terminated Officers will not be entitled to direct access to the bank’s
records. If substantially all of the loans that generate commissions for the
Terminated Officer pay off without loss prior to the end of the Holdback Period,
then the “Stress Analysis” test (clause D of this Section) will automatically be
considered satisfied and any remaining Commission Holdbacks will become earned
and vested and immediately distributable. Any amounts held back will be released
at their then-current indexed value.     F)   The application of the provisions
of this Section 12 shall result in the release and distribution (as soon as
practicable, but in no event more than two and a half months after the end
thereof), of all amounts that are no longer subject to a substantial risk of
forfeiture in that year.

13. INTENTIONALLY DELETED
14. CUSTOMER ACCOUNTS PROTECTED
The loan officer who brings a customer to Corus and either closes on one loan or
opens meaningful depository accounts shall be considered the account officer for
that customer. It will be expected that other Bank officers will respect this
protection and not solicit business from a protected customer without the
account officer’s permission. If a dispute arises over which officer should
handle a certain account, please consult Michael Stein or Robert Glickman.
15. TERMINATION OF EMPLOYMENT
After an officer either resigns or is terminated, said officer (hereinafter
referred to as a “Terminated Officer”) will not earn any further commissions on
loans that are on the bank’s books. Nor will a Terminated Officer be allocated
any new commissions for the year in which the Termination occurs or in any
subsequent years either. If an Officer is terminated before December 31st of any
given year, no Commissions for any partial year will be allocated to such
Officer. Notwithstanding the foregoing, if an Officer is terminated without
cause, or dies or ceases employment due to a physical disability, the
commissions accrued through that officer’s date of termination will be allocated
to such officer, and payable to him or her (or to his or her Beneficiary, as
defined below), but subject to holdback and potential elimination as described
elsewhere in this document and the balance of this Section 15.

 

Page 13 of 15



--------------------------------------------------------------------------------



 



The Terminated Officer may earn some, all or none of the Commission Holdback
accrued in the years prior to the date of Termination, all according to the
following guidelines:

  (1)   If a Terminated Officer has any Commission Holdback amounts pending, the
Holdback Periods would continue without any change in the Holdback Period
whatsoever, and the conditions of earnout and vesting described at Sections 12
would continue to apply.     (2)   Each year the company will certify to the
Terminated Officer that any calculations pertaining to the Commission Holdback
were in substantial compliance with this program,     (3)   The Terminated
Officer will not be entitled to direct access to the Bank’s records.     (4)  
If all of the loans that generated commissions for the Terminated Officer pay
off without loss prior to the end of the Holdback Period, then, as described at
Section 12 above, any held back amounts will be released to the Terminated
Officer at their then-current indexed value.     (5)   If there are any Losses
in time periods after Termination, but before the Holdback Period expires, in
any of the Loans in which the Terminated Officer generated a Commission in any
prior year, then the Losses will be deducted from the Commission Holdback in
accordance with the guidance contained in Section 8, “Sharing in Loan Losses.”

In the case of an Officer whose employment is terminated on account of death,
references in clauses (1) to (5) to a “Terminated Officer” shall be to the
officer’s Beneficiary. A “Beneficiary” shall be such person or revocable trust
as designated, (on a form supplied by and satisfactory to the Company) by an
Officer to receive any amounts payable under this Section 15 with respect to the
Officer in the event of his death while employed by the Company. If an Officer
has not designated a Beneficiary in accordance with the preceding sentence, then
the Officer’s estate shall be his/her Beneficiary.
16. INDEPENDENT AUDITS
An independent audit of loan files will be conducted annually to ensure that
loans are closed as they were approved and with no documentation irregularities.
This is a generally sound banking practice, and becomes particularly important
once loan officers are directly rewarded for volume.
17. CONFIDENTIALITY
This Commission Program is not to be shown or disclosed to anybody outside of
the Company. It is considered proprietary information of the Company. This
pledge of confidentiality will continue after employment by the Company ceases
for any reason.

 

Page 14 of 15



--------------------------------------------------------------------------------



 



Acceptance of any commission payments by any officer will bind the officer to
this pledge of Confidentiality.
18. LIMITATION ON ASSIGNMENT
Any benefits under this Commission Program may not be assigned, sold,
transferred, pledged or encumbered, except by will or intestacy, and any attempt
to do so will be void.
19. GOVERNMENT LAW
Except to the extent preempted by the laws of the United States, this program
will be construed and administered in accordance with the laws of the State of
Illinois.
20. OFFICER REVIEW AND CONSENT.
Annually, so long as the officer is employed by the Bank, the Bank will supply
each officer with a copy of these guidelines, in their most current form, a copy
of a portion of the CCS detailing their loans (but not including loans for which
the officer does not collect any commission), a summary of the current year’s
compensation including any commissions released, paid, and held back, and a
summary of the officer’s current and prior year holdback amounts, including
information on investment elections, and on any freezes, eliminations, or
releases of holdback amounts. Officers will be asked to review all the
information submitted to them and to acknowledge in writing whether or not they
identify any discrepancy or error in the information provided to them.
Terminated Officers will receive information as noted in Section 15 above, and
the Bank will not be obligated to release any payment to a Terminated Officer
without written consent from such officer regarding the accuracy of such
payment, and confirming that the Terminated Officer does not have any claims
against the company pertaining to holdback amounts or otherwise.
21. PROGRAM SUBJECT TO CHANGE OR TERMINATION
Management reserves the right to further modify this Commission Program at any
time for any officer or all officers in its sole discretion. This program does
not constitute a contract between the company and its officers, except to the
extent it describes how new commissions on existing loans will be paid out or
added to the Holdback (so long as an officer remains employed at the Bank as of
12/15 or each year), and except to the extent it describes how Holdback amounts
will be held, released, or deemed lost.
Please direct any questions or comments to Michael Stein or Robert Glickman.

 

Page 15 of 15